Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication to Babaei et al (US 20190207737 A1) (herein after Babaei). 

Regarding claims 1, 18, 25 and 28, Babaei discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory [fig. 4; ¶0145], the memory and the one or more processors configured to: 
receiving a set of indicators indicating that a first transmission is scheduled for concurrent transmission with a second transmission, wherein the UE is not configured to transmit the first transmission and the second transmission concurrently;
selecting one of the first transmission or the second transmission for transmission based at least in part on a characteristic of at least one of the first transmission or the second transmission identified using the set of indicators; and transmitting the selected one of the first transmission [¶0476-0477; fig. 32 the grant-free configuration parameters and CSI configuration parameters are the claimed set of indicators. Any of the parameters related to the criteria are the claimed ‘characteristic’ – (see provisional field Dec. 29,2017: ¶00417-00420 for support)] .

Regarding claims 2, 19, 26 and 29, Babaei discloses the method of claim 1, wherein the first transmission is physical uplink shared channel dynamic uplink grant based transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [¶0476 – the type-2 grant free scenario is broadly interpreted as dynamic uplink grant based transmission].

Regarding claims 3, 20, 27 and 30, Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink shared channel preconfigured uplink grant based transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [¶0476 – type 1 grant free-3201 and DCI activating a plurality of SP-CSI resources-3202].

Regarding claims 4 and 21, Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink shared channel dynamic uplink grant based transmission [¶0455, ¶0292].

Regarding claims 5 and 22, Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink shared channel preconfigured uplink grant based transmission [¶0454 (¶00392 provisional)].

Regarding claims 6 and 23, Babaei discloses the method of claim 1, wherein the first transmission is a physical uplink control channel scheduling request transmission and the second transmission is a physical uplink control channel scheduling request transmission [¶0455, ¶0292].

Regarding claims 7 and 24, Babaei discloses the method of claim 1, wherein the selecting comprises selecting the first transmission; and wherein the transmitting comprises transmitting the first transmission [¶0476-0477].

Regarding claim 8, Babaei discloses the method of claim 1, wherein the selecting comprises selecting the second transmission; and wherein the transmitting comprises transmitting the second transmission [¶0476-0477].

Regarding claim 9, Babaei discloses the method of claim 1, wherein the characteristic is a modulation and coding scheme characteristic [¶0459]. 

Regarding claim 10, Babaei discloses the method of claim 1, wherein the characteristic is a radio network temporary identifier used to signal at least one of the first transmission or the second transmission [¶0459].

Regarding claim 11, Babaei discloses the method of claim 1, wherein the characteristic is a type of data or a type of service associated with at least one of the first transmission or the second transmission [¶0466-0467 (provisional ¶00407)].

Regarding claim 12, Babaei discloses the method of claim 1, wherein the characteristic is an order of reception of the set of indicators [¶0476-0477].

Regarding claim 13, Babaei discloses the method of claim 1, wherein the characteristic is a type of channel of the first transmission or the second transmission [¶0466].

Regarding claim 14, Babaei discloses the method of claim 1, wherein the characteristic is a type of the first transmission or a type of the second transmission [¶0466-¶0467].

Regarding claim 15, Babaei discloses the method of claim 1, wherein the UE is not configured to concurrently transmit the first transmission and the second transmission based at least in part on a type of data or a type of service indicated by the set of indicators [¶0476-0477; ¶0466-0467] .

Regarding claim 16, Babaei discloses the method of claim 1, wherein the characteristic is a transmission time interval (TTI) associated with at least one of the first transmission or the second transmission [¶0466-¶0467].



Regarding claim 17, Babaei discloses the method of claim 1, wherein the characteristic is a target reliability level of a modulation and coding scheme associated with at least one of the first transmission or the second transmission [¶0476-0477].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476